Title: From John Adams to Thomas Jefferson, 6 December 1787
From: Adams, John
To: Jefferson, Thomas


          
            Dear sir
            London Decr 6. 1787
          
          The Project of a new Constitution, has Objections against it, to which I find it difficult to reconcile my self. but I am so unfortunate as to differ somewhat from you in the Articles, according to your last kind Letter.
          You are afraid of the one—I, of the few. We agree perfectly that the many Should have a full fair and perfect Representation.— You are Apprehensive of monarchy: I, of Aristocracy.— I would therefore have given more Power to the President and less to the Senate. The Nomination and Appointment to all offices I would have given to the President, assisted only by a Privy Council of his own Appointment Creation. but not a Vote or Voice would I have given to the Senate or any Senator, unless he were of the Privy Council. Faction and Distraction are the sure and certain Consequence of giving to a Senate a Vote in the distribution of Offices.
          You are apprehensive the President when once chosen, will be chosen again and again as long as he lives. So much the better as it appears to me.— You are apprehensive of foreign Interference Intrigue, Influence.— So am I.— But, as often as Elections happen, the danger of foreign Influence recurs. the less frequently they happen the less danger.— and if the Same Man may be chose again, it is

probable he will be, and the danger of foreign Influence will be less. Foreigners, Seeing little Prospect will have less Courage for Enterprize.
          Elections, my dear sir, Elections to Offices which are great objects of ambition, I look at with terror.— Experiments of this kind have been so often tryed, and so universally found productive of Horrors, that there is great Reason to dread them.
          Mr Littlepage who will have the Honour to deliver this will tell you all the News. I am, my dear sir, with / great Regard
          
            John Adams.
          
        